Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               February 19, 2015

The Court of Appeals hereby passes the following order:

A14A1752. CHASE v. THE STATE

      On May 1, 2014, this Court granted Appellant’s application for discretionary
appeal. Having reviewed the parties’ briefs and the complete record now before us,
we DISMISS the appeal as improvidently granted.

                                     Court of Appeals of the State of Georgia
                                                                          02/19/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.